DETAILED ACTION
	This Office Action, based on application 17/073,667 filed 19 October 2020, is filed in response to applicant’s amendment and remarks filed 6 January 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 6 January 2022 in response to the Office Action mailed 6 October 2021, have been fully considered below.
Claim Interpretation and MPEP 2111.04(II)
On Pages 10-11, the applicant notes that Steps D through G have been amended in Claim 1 in response to the EXAMINER’S NOTE regarding the interpretation of the claims in view of MPEP 2111.04(II) noting that the labeling process in the method claims are conditionally recited and thus may not be relied upon for claim allowance alone.   While the Office acknowledges applicant’s amendment, the Office maintains that the labeling action is performed conditionally based on a detection of corruption and thus the labeling action feature cannot be relied upon for determining claim allowance alone.  Put another way, steps D and F of Claim 1 will not be performed under the condition that corruption is not detected in any of the metadata.  As such, if prior art discloses steps A, B, C, E, and G, then the claim is anticipated or rendered obvious by prior art given the conditional branch that corruption is not detected in any of the metadata; likewise, if prior art discloses steps A, B, C, and D, then the claim is anticipated or rendered obvious by prior art given the conditional branch that corruption is detected in first metadata.  Beyond the MPEP, searching Google for ‘MPEP 2111.04’ will yield various discussions on the issue including potential ways to address the issue.
Claim Rejections under 35 U.S.C. 112
The Office withdraws the previously issued rejections in view of applicant’s amendment and remarks.  A new indefiniteness rejection has been presented due to the aggravated issue presented in the amendment to Claim 1.
Claim Rejections under 35 U.S.C. 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “wherein determining the offset and the size of the meta area within each segment in each object includes generating a series of I/O tuples” and “dividing metadata … using the series of I/O tuples”.   On Page 11, the applicant identifies features taught by ARCHIBALD and on Page 12, the applicant identifies features taught by DEFIEBRE; included with each feature summary of the prior art references is an allegation that the references fail to disclose the claimed features without reciting why ARCHIBALD or DEFIEBRE individually or in combination fail to disclose the cited limitation.  Regarding the new feature of generating and using a series of I/O tuples, the Office maintains DEFIEBRE discloses the new limitation and the combination of ARCHIBALD and DEFIEBRE disclose the fully recited limitation of steps a) and b).  Wiktionary.org defines a ‘tuple’ including “a finite sequence of terms” and “a set of comma-separated values passed to a program or operating system as a parameter to a function call”.  As noted by the applicant on Page 12, DEFIEBRE describes pointers that identify locations of blocks may include unit numbers, row numbers, and offset values to which the Office finds to be analogous to the claimed ‘I/O tuple’.  All I/O commands require location information in order to determine where to access (read/write) data stored in memory.
The applicant further traverses the prior art rejection in relation to Claims 2-20 alleging cited prior art fails to disclose the features of the claims for reasons associated with the traversal of Claim 1.  The Office maintains the rejection to the claims for reasons presented in response to the traversal of Claim 1.  The Office respectfully notes Claims 8, 10-15, and 17-20 are silent regarding the feature of generating or using a series of I/O tuples; as such, applicant’s remarks are non-responsive to the prior art rejection to those claims.

Claim Objections
The following claims are objected to due to informalities: 
Claim 1: The comma added to step e) in the limitation “… to detect corruption of the metadata, if corruption of the metadata is not detected …” should be removed.
Claim 7: “wherein the metadata of of each deduplicated cloud object”; the second ‘of’ should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 was amended to recite “processing second metadata from a subsequent set of segments to detect corruption of the metadata, if corruption of the metadata is not detected in the first metadata” as a part of step e).  The term “a subsequent set of segments” does not explicitly define which segments are ‘second metadata’ since the claims do not specify to which the set is subsequent to what set or segments (e.g. consider ‘a second set of segments subsequent to the first set of segments’ instead of ‘a subsequent set of segments’).  Furthermore, reconsideration of the language of step e) is suggested since step e) is a part of a repeated operation of step g).  The terms ‘second metadata’ and ‘first metadata’ should be redefined for each iteration.  As presented, step e) processes the same second set of segments if corruption is detected in the same first set of segments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD et al (US PGPub 2002/0169995) in further view of DEFIEBRE et al (US PGPub 2018/0293139).

With respect to Claims 1, 8, and 15, ARCHIBALD discloses a computer implemented method/system/medium of detecting object corruption, the method comprising: 
b) dividing metadata of each cloud object into a plurality of areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0002] – the data storage system may be connected to a network {analogous to the object being a ‘cloud object’ – whether or not an object is in the ‘cloud’ is a matter of perspective, one can say an object is in the cloud if the object is accessible on a cloud server; likewise, the same object would be a local object from the perspective of the cloud server; as such, it is the opinion of the Office that stored data accessible via a network meets the broadest reasonable interpretation of cloud data); 
c) processing first metadata from a first set of segments to detect corruption of the metadata, wherein the first set of segments includes first segments from each of the plurality of areas (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); 
d) labeling the cloud object as corrupted if corruption of the metadata is detected in the first metadata from one of the first segments from each area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); 
e) processing second metadata from a subsequent set of segments to detect corruption of the metadata, if corruption of the metadata is not detected in the first metadata, wherein the subsequent set of segments includes subsequent segments from each area (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe); 
f) labeling the cloud object as corrupted if corruption of the metadata is detected in the second metadata from one of the subsequent segments from each area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); and 
g) repeating operations e)-f) if corruption of the metadata is not detected in the second metadata until all the metadata from all segments of the cloud object has been processed (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe).  
ARCHIBALD may not explicitly disclose determining an offset and size of a meta area within each segment in an object, wherein each object is a deduplicated cloud object, wherein determining the offset and the size of the meta area within each segment in each object includes generating a series of I/O tuple; and dividing metadata … using the series of I/O tuples.
However, DEFIEBRE discloses determining an offset and size of a meta area within each segment in an object (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block), wherein each object is a deduplicated cloud object (¶[0018-0019] – file data may be stored as de-duplicated data in storage), wherein determining the offset and the size of the meta area within each segment in each object includes generating a series of I/O tuple (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read); and dividing metadata … using the series of I/O tuples (Fig 5 – each ‘POINTER TO’ analogous to a ‘I/O tuple’; Fig 6 – Step 603 – locations of chunks are identified using pointers and Step 604 – located chunks are read).
ARCHIBALD and DEFIEBRE are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD and DEFIEBRE before him or her, to modify the controller of ARCHIBALD to include maintaining a file metadata structure and de-duplication support as taught by DEFIEBRE.  A motivation for doing so would have been to enable reuse of stored data chunks and reduce storage space occupied by data.  Therefore, it would have been obvious to combine ARCHIBALD and DEFIEBRE to obtain the invention as specified in the instant claims.

With respect to Claims 2, 9, and 16, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
DEFIEBRE further discloses wherein determining an offset and size of a meta area within each segment in each object includes generating a series of I/O tuples, each I/O tuple including at least one of: an object ID, segment offset, segment length, meta area start offset, and meta area end offset (¶[0038] – each storage block in a file metadata structure may identify the block by storage unit number, row number, and offset value to identify the location of the stored block).

With respect to Claims 3, 10, and 17, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, and metadata from all segments of each deduplicated cloud object are processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 5, 12, and 19, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD further discloses wherein the method is performed on a plurality of deduplicated cloud objects, the method further comprising: h) generating a list of deduplicated cloud objects not identified as corrupt based on metadata processing (Fig 4, Step 302 – read all sectors of a data stripe); i) dividing data of each deduplicated cloud object not identified as corrupt based on the metadata processing into a plurality of data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]); j) processing first data from a first set of data segments to detect data corruption, wherein the first set of segments includes first segments from each data area (Fig 3, Steps 304 and 306 – data check codes are calculated and compared to data check codes stored in sector headers; ¶[0035-0036]); k) labeling the deduplicated cloud object as corrupted if corruption of the data is detected in the first data from one of the first segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); l) processing second data from a subsequent set of data segments to detect data corruption, wherein the subsequent set of segments includes subsequent segments from each data area (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe); m) labeling the deduplicated cloud object as corrupted if corruption of the data is detected in the second data from one of the subsequent segments from each data area (Fig 3, Step 313 – error condition is logged; ¶[0040] – if the compared data check codes aren’t equal, an error or corruption condition is indicated and may be logged; further see EXAMINER’S NOTE below); and n) repeating operations l)-m) if no corruption is yet detected and not all the data from all segments of the deduplicated cloud object has been processed (Fig 3, Step 307 – are there more sector stripes? If so, Step 308 – select next sector stripe).  

With respect to Claims 6, 13, and 20, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim. 
ARCHIBALD further discloses wherein the data from all segments of each deduplicated cloud object is processed by a single thread (¶[0035] – data check code generation and comparison operations are performed for each sector stripe in parallel or sequentially {analogous to a ‘single thread’}).  

With respect to Claims 7 and 14, the combination of ARCHIBALD and DEFIEBRE disclose the method/system of each respective parent claim.
ARCHIBALD further discloses wherein the metadata of each deduplicated cloud object is divided into equally spaced areas, and the data of each deduplicated cloud object not identified as corrupt based on the metadata processing is divided into equally spaced data areas (Fig 2, data stripe 200 {analogous to ‘object’} is divided into multiple sector stripes 210-x, with each stripe divided into sectors 208-x-x; each sector stripe includes one or more data sectors comprising a data header {‘metadata’} and user data, and a parity sector comprising a parity header {‘metadata’} and parity data {‘metadata’}; ¶[0030]; ¶[0045] – the volume set may consist of strips of 64 KB and a 512 byte segment size).  

EXAMINER’S NOTE:  
The Office further reminds the applicant of MPEP 2111.04(II) with respect to the limitations presented in method Claims 1 and 5: "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions(s) precedent are not met." In this case, the claims do not require corruption of metadata/data, thus the labeling process performed in response to detecting the corruption of metadata/data cannot be a basis for claim allowance alone.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ARCHIBALD in further view of DEFIEBRE and VERMA et al (US PGPub 2014/0281784).

With respect to Claims 4, 11, and 18, the combination of ARCHIBALD and DEFIEBRE disclose the method/system/medium of each respective parent claim.
ARCHIBALD and DEFIEBRE may not explicitly disclose wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length.  
However, VERMA discloses wherein processing the metadata is performed using a Range GET command to read a range of bytes instead of a full object length (¶[0024] – a Range GET function may be used to retrieve data blocks). 
ARCHIBALD, DEFIEBRE, and VERMA are analogous art because they are from the same field of endeavor of error detection/correction in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of ARCHIBALD, DEFIEBRE, and VERMA before him or her, to modify the controller of the combination of ARCHIBALD and DEFIEBRE to include supporting a Range Get function for data retrieval as taught by DEFIEBRE.  A motivation for doing so would have been to enable reconstruction of corrupted data blocks on a local machine (¶[0024]).  Therefore, it would have been obvious to combine ARCHIBALD, DEFIEBRE, and VERMA to obtain the invention as specified in the instant claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137